       Case 1:19-cv-00903-TBM-RPM Document 9 Filed 04/30/21 Page 1 of 2




                      IN THE UNITED STATES DISTRICT COURT
                    FOR THE SOUTHERN DISTRICT OF MISSISSIPPI
                               SOUTHERN DIVISION

NIGELLUS DEVONTE DAVIS                                                              PLAINTIFF

v.                                                 CIVIL ACTION NO. 1:19-cv-903-TBM-RPM

KEESLER AIR FORCE BASE                                                            DEFENDANT


               ORDER ADOPTING REPORT AND RECOMMENDATION

       This matter is before the Court on submission of the [8] Report and Recommendation

entered by United States Magistrate Judge Robert P. Myers, Jr. on March 9, 2021.

       After considering the record and applicable law, Judge Myers recommends that the case be

dismissed without prejudice for failure to prosecute. Plaintiff has not filed an objection to the

Report and Recommendation, and the time for filing an objection has expired.

       “When a party fails timely to file written objections to the magistrate judge’s proposed

findings, conclusions, and recommendation, that party is barred from attacking on appeal the

unobjected-to proposed findings and conclusions which the district court accepted, except for plain

error.” Casas v. Aduddell, 404 F. App'x 879, 881 (5th Cir. 2010); see also Thomas v. Arn, 474 U.S.

140, 152, 106 S. Ct. 466, 88 L. Ed. 2d 435 (1985) (“There is no indication that Congress, in

enacting § 636(b)(1)(C), intended to require a district judge to review a magistrate’s report to

which no objections are filed.”). Having considered Judge Myers’ Report and Recommendation,

the Court finds that it is neither clearly erroneous nor contrary to law.

       IT IS THEREFORE ORDERED AND ADJUDGED that the Report and

Recommendation [8] entered by United States Magistrate Judge Robert P. Myers, Jr. on March 9,

2021 is ADOPTED as the opinion of the Court.
    Case 1:19-cv-00903-TBM-RPM Document 9 Filed 04/30/21 Page 2 of 2




    IT IS FURTHER ORDERED AND ADJUDGED that this action is DISMISSED

WITHOUT PREJUDICE.

    THIS, the 30th day of April, 2021.



                                         __________________________________
                                         TAYLOR B. McNEEL
                                         UNITED STATES DISTRICT JUDGE
